                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION

PTP ONECLICK, LLC,

                    Plaintiff,

       v.                                             Case No. 1:18-cv-01671-WCG

AVALARA, INC.,

                    Defendant.



   DECLARATION OF BRANDON M. LEWIS IN SUPPORT OF AVALARA, INC.’S
  MOTION TO DISMISS UNDER FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)



I, Brandon Lewis, hereby declare as follows:

       1.      I am one of the attorneys for Defendant Avalara, Inc., in the above-captioned

action, and make this declaration in support of Defendant Avalara Inc.’s Motion to Dismiss

Plaintiff PTP OneClick LLC’s Complaint.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of a first part of the File

History for U.S. Patent No. 9,760,915 that was downloaded from the United States Patent and

Trademark Office.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the remainder of the

File History for U.S. Patent No. 9,760,915 that was downloaded from the United States Patent

and Trademark Office.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.
Dated this 7th day of November, 2018.




                                          /s/ Brandon M. Lewis
                                          Brandon M. Lewis



142012491.2




                                        -2-
